CALDWELL, Chief Justice,
dissenting:
I dissent.
The “logic and reason” rule1 is once again observed in the breach. The claimant here donned his “dark suit and tie,” and devoted some portion of the night to wine, food and the company of his girl friend in her apartment. He testified he returned to his room and bed in the building of which he was caretaker and, in the earlier than dawn of the next morning, dressed *612in the clothes worn the night before, repaired to the roof of the building where he sat on the wall two or three feet above the roof to feel some four or five feet below him for structural cracks supposedly left by an earlier storm.
If the logic and reason of the above seems obscure, his next action may be characterized as nothing short of ridiculous. He carefully removed his shoes, trousers and jacket, hung the garments by the stairwell, and again sat on the protective wall, from which he said he tried to reach the crevice four or five feet below him, and, in doing so, fell forty-five feet to the ground. When found thirty minutes later he smelled heavily of alcohol.
To say the claim is supported by evidence comporting with logic and reason taxes both imagination and credulity.

. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951).